DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Word limit exceeds 150 words 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1, line 2, change: “the rotor assembly comprising”
Claim 1, line 3, change: “and [[a]] the centripetal air sampling member”
Claim 1, line 9, change: “along [[he]] the radial axis”
Claim 1, line 17, change: “the annular support element”
Claim 1, line 18, change: “under [[the]] an action”
Claim 1, line 19, change: “the annular support element”
Claim 2, line 2, change: “[[Claim]] claim 1”
Claim 2, line 4, change: “the annular support element”
Claim 3, line 2, change: “[[Claim]] claim 1”
Claim 3, line 4, change: “the annular support element”
Claim 4, line 2, change: “[[Claim]] claim 1”
Claim 5, line 2, change: “[[Claim]] claim 1”
Claim 5, line 3, change: “the annular support element”
Claim 6, line 2, change: “[[Claim]] claim 1”
Claim 7, line 2, change: “[[Claim]] claim 5”
Claim 8, line 2, change: “[[Claim]] claim 7”
Claim 9, line 2, change: “[[Claim]] claim 7”
Claim 9, line 3, change: “[[the]] a radial arm”
Claim 10, line 6, change: “[[Claim]] claim 1”
Claim 10, line 10, change: “the annular support element”
Claim 11, line 2, change: “[[Claim]] claim 10”
Claim 11, lines 3-4, change: “[[co-operate]] cooperate with [[the]] an axial extension of the annular
Claim 12, line 2, change: “[[Claim]] claim 10”
Claim 12, line 5, change: “the radially outer [[element]] annular ferrule”
Claim 13, line 1, change: “[[a]] the rotor”
Claim 13, line 2, change: “[[Claim]] claim 10”
Claim 14, line 1, change: “[[a]] the compressor”
Claim 14, line 2, change: “[[Claim]] claim 13”
Appropriate correction is required.


Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	Claim 1 - “air sampling member” read as a member [means] for air sampling. 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claim 1 – “member”
coupled with functional language:
a.	“for air sampling”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

a. Corresponding structure is found in p. 8, lines 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "substantially truncated cross-section" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially truncated cross-section" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of the extent or degree of departure from truncated that can be considered as “substantially” truncated since a definition of “substantially” pertaining to “truncated” is not provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.

The term "substantially inverted T-shape cross section" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially inverted T-shape cross section" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of the extent or degree of departure from an inverted T-shape that can be considered as a “substantially” inverted T-shape since a definition of “substantially” pertaining to “a T-shape” is not .

Claim 8 recites the limitation "the base” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the base” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, the claim recites in lines 2-5, “at least one adjacent and coaxial upstream rotor disc and one downstream rotor disc, the downstream rotor disc comprising a radially inner annular ferrule; a centripetal air sampling member…”.  The claim further incorporates all of the limitations from claim 1 in line 6, as it claims the holding device of claim 1.  Claim 1 recites of an upstream and downstream rotor disc as well as a centripetal air sampling member in lines 2-3.  Therein it is unclear if the additional rotor discs recited in claim 10 as well as the additional centripetal air sampling member are the same structural features recited in claim 1 or if the features are in addition to the features recited in claim 1.  The ambiguity and lack of clarity with respect to these limitations of the claim renders the claim indefinite.  

Dependent claims are also rejected due to their dependency of a rejected independent claim.  


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.  
Regarding claim 1, the nearest prior art of record is Lueddecke et al. (US 2017/0184118), Hugon et al. (US 2016/0333796), Escure et al. (US 2002/0182059), Bouiller et al. (US 7,390,167), Lund et al. (US 2014/0090397), Bintz et al. (US 2010/0266387), Klutz (US 2007/0258813), Drevs et al. (US 2005/0172640), and Hein et al. (US 2003/0101730).  Each of the references listed above fail to disclose or suggest of a wedging ring arranged axially between a portion of the downstream rotor disc and the support element, the wedging ring being configured to simultaneously urge, under the action of a centrifugal force, the first extension in radial abutment against the second extension and the support element in axial abutment against a portion of the upstream rotor disc.
With respect to the prior art, claims 2-14 would be allowable due to their dependency on claim 1.  Claims 3 and 7-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        09/01/2021